EXHIBIT 10.1

AMENDMENT NO. 1 TO AGREEMENT

This Amendment No. 1 to Agreement (this "Amendment") is made and entered into as
of August 5, 2006, by and among Acxiom Corporation (the "Company" or “Acxiom”),
on the one hand, and VA Partners, LLC, ValueAct Capital Master Fund, L.P.,
ValueAct Capital Management, L.P., ValueAct Capital Management, LLC
(collectively, the “ValueAct Group"), on the other hand. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement (as defined below).

RECITALS

A.       The ValueAct Group and the Company are parties to that certain
Agreement dated August 5, 2006 (the “Agreement”).

B.           The ValueAct Group and the Company desire to amend the Agreement as
set forth in this Amendment.

NOW THEREFORE, in consideration of the covenants and premises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1.            Amendment to Section 7 of the Agreement. Section 7 of the
Agreement is hereby amended and replaced in its entirety by the following:

“The ValueAct Group agrees that until the first year anniversary of this
Agreement that it shall not sell or trade, whether directly or indirectly any
securities of Acxiom, including without limitation, any derivative securities of
Acxiom or related thereto, except with the prior written consent of the
Executive Committee of the Acxiom Board. The ValueAct Group agrees that for so
long as Mr. Ubben is a member of the Acxiom Board, the ValueAct Group will not
acquire, whether directly or indirectly, any securities of Acxiom, including
without limitation, any derivative securities of Acxiom or related thereto,
except with the prior written consent of the Executive Committee of the Acxiom
Board.

In addition to the foregoing, the ValueAct Group and the Company agree that if
at any time during the two year period following the date of the Agreement the
ValueAct Group’s direct or indirect ownership of Acxiom securities represents
15% or more of the outstanding capital stock of Acxiom (excluding treasury
shares), the Company, at its election, may require the ValueAct Group to sell
into the public market, within 60 trading days and in compliance with applicable
securities laws, that number of shares of Acxiom securities such that the
ValueAct Group’s direct or indirect ownership of Acxiom securities represents
less than 15% of the outstanding capital stock of Acxiom (excluding treasury
shares) following such sale. In the event that the ValueAct Group’s direct or
indirect ownership of Acxiom securities increases to 15% or more of the
outstanding capital stock of Acxiom (excluding treasury shares) due to a stock
repurchase of any kind by Acxiom, and if Acxiom elects to trigger the foregoing
requirement, rather than be required to sell into the

 

--------------------------------------------------------------------------------



public market as described in the previous sentence, and subject to applicable
securities laws, the ValueAct Group shall be permitted to sell its shares
directly to Acxiom as part of such stock repurchase program.

2.            Effect on Agreement. The Agreement shall continue in full force
and effect as amended by this Amendment. From and after the date hereof, all
references to the Agreement shall be deemed to mean the Agreement, as amended by
this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

ACXIOM CORPORATION

 

 

By:

/s/ Jerry C. Jones

 

Name: Jerry C. Jones

 

Title: Vice President

 

 

VA PARTNERS, LLC

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MANAGEMENT, L.P.

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

VALUEACT CAPITAL MANAGEMENT, LLC

 

 

By:

/s/ Jeffrey W. Ubben

 

Name: Jeffrey W. Ubben

 

Title:

Managing Member

 

 

[SIGNATURE PAGE TO AMENDMENT]

 

 